Case: 21-60462    Document: 00516558289         Page: 1   Date Filed: 11/28/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 28, 2022
                                 No. 21-60462                        Lyle W. Cayce
                                                                          Clerk

   Ornella Angelina Hammerschmidt,

                                                                  Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A095 368 118


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Haynes, Circuit Judge:
         Ornella Angelina Hammerschmidt (“Hammerschmidt”) petitions
   for review of the Board of Immigration Appeals’s (“BIA”) final order
   denying her application for, inter alia, withholding of removal under the
   Immigration and Nationality Act (“INA”) and protection under the
   Convention Against Torture (“CAT”). For the following reasons, the
   petition is DENIED in part and DISMISSED in part.
Case: 21-60462     Document: 00516558289           Page: 2   Date Filed: 11/28/2022




                                    No. 21-60462


                               I.     Background
          Hammerschmidt, a native and citizen of Venezuela, was paroled into
   the United States for deferred inspection in 2001. The crimes and attendant
   consequences which form the basis of this petition began in 2009 when
   Hammerschmidt pled guilty to making a false statement in an immigration
   petition in violation of 18 U.S.C. § 1546(b). In 2015, Hammerschmidt was
   indicted for aiding and abetting and making false, fictitious, or fraudulent
   claims to the IRS alongside her co-defendant husband in violation of 18
   U.S.C. § 287. Though the indictment alleged that Hammerschmidt was
   involved in twenty-two counts of false or fraudulent tax returns,
   Hammerschmidt pled guilty to only a singular count—the fraudulent request
   of a tax refund in the amount of $2,812.00. Nevertheless, she was ordered to
   pay restitution jointly and severally with her husband in the amount of
   $45,365 and was sentenced to 48 months in prison.
          Following these convictions, Hammerschmidt was placed in removal
   proceedings for the commission of a “crime involving moral turpitude” and
   seeking to procure a visa by fraud or misrepresentation. The Immigration
   Judge (“IJ”) sustained both charges of removability. Hammerschmidt then
   applied for withholding of removal under the INA and deferral under CAT
   and purportedly reserved her asylum claim for appeal to the BIA. The IJ
   denied the application, concluding that Hammerschmidt’s testimony
   regarding alleged persecution and torture was not credible. Even assuming
   her testimony was credible, the IJ held that her withholding claim would
   nevertheless fail because her conviction under § 287 constituted an
   aggravated felony and a particularly serious crime, rendering her ineligible
   for both asylum and withholding of removal. The IJ likewise denied CAT
   deferral on the adverse credibility finding and the absence of proof that she
   would suffer torture if returned to Venezuela. The BIA adopted and
   affirmed.



                                         2
Case: 21-60462        Document: 00516558289              Page: 3     Date Filed: 11/28/2022




                                          No. 21-60462


           Hammerschmidt timely petitions for review, contending that her
   conviction under § 287 cannot qualify as an “aggravated felony” or a
   “particularly serious crime,” the BIA’s adverse credibility finding is not
   supported by the record, and she provided sufficient evidence showing her
   eligibility for CAT protection.
                                    II.      Jurisdiction
           Before reaching the merits, we begin, as we must, by examining our
   jurisdiction. Rodriguez v. Holder, 705 F.3d 207, 210 (5th Cir. 2013). The
   “criminal alien bar” of 8 U.S.C. § 1252(a)(2)(C) strips us of jurisdiction to
   review the BIA’s final order of removal against a petitioner who is removable
   by reason of having committed certain criminal offenses, including crimes of
   moral turpitude and aggravated felonies. See id.; Hernandez-De La Cruz v.
   Lynch, 819 F.3d 784, 786 (5th Cir. 2016).1 Under this bar, the petitioner
   “may obtain judicial review of constitutional and legal challenges to the final
   order of removal, but not of factual challenges.” Nasrallah v. Barr, 140 S. Ct.
   1683, 1687–88 (2020). Because the challenge here to the denial of asylum
   and withholding is primarily directed to legal questions, the classification of
   Hammerschmidt’s conviction, we have jurisdiction to consider it.
           As to our review of the decisions below, we generally have authority
   to review only the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th
   Cir. 2009). But when, as here, the IJ’s ruling impacts the BIA’s decision, we
   may review both. Id. We review questions of law and constitutional claims
   de novo, while we review the limited factual findings over which we do have



           1
            The criminal alien bar, however, is inapplicable to CAT orders. See Nasrallah v.
   Barr, 140 S. Ct. 1683, 1692 (2020). Thus, we have jurisdiction over the entire portion of
   the CAT-related petition.




                                               3
Case: 21-60462        Document: 00516558289         Page: 4   Date Filed: 11/28/2022




                                     No. 21-60462


   jurisdiction for substantial evidence. Fuentes-Pena v. Barr, 917 F.3d 827, 829
   (5th Cir. 2019).
         III.    Withholding of Removal and Asylum Under the INA
          As described in the relevant statutes, an alien deemed removable may
   apply for withholding of removal or asylum under certain circumstances. See
   8 U.S.C. §§ 1231(b)(3)(A) (withholding), 1158(b)(1) (asylum). The statutes,
   however, also provide ineligibility for both if the applicant was convicted of a
   “particularly serious crime.” See id. §§ 1231(b)(3)(B)(ii); 1158(b)(2)(A)(ii).
   Whether the conviction at issue constitutes a “particularly serious crime”
   depends, in part, on the relief sought. In the asylum context, any categorical
   aggravated felony listed in 8 U.S.C. § 1101(a)(43) is a “particularly serious
   crime.” Id. § 1158(b)(2)(B)(i) (“[A]n alien who has been convicted of an
   aggravated felony shall be considered to have been convicted of a particularly
   serious crime.”). In the withholding context, however, the statute explains:
   “For purposes of [a particularly serious crime], an alien who has been
   convicted of an aggravated felony . . . for which the alien has been sentenced
   to an aggregate term of imprisonment of at least 5 years shall be considered
   to have committed a particularly serious crime.” Id. § 1231(b)(3)(B)(iv).
          Nonetheless, a conviction need not meet the five-year sentence
   threshold to constitute a “particularly serious crime” for withholding
   purposes. See Vetcher v. Barr, 953 F.3d 361, 368–69 (5th Cir. 2020). Instead,
   when a crime falls outside of the § 1231(b)(3)(B) criteria, the IJ employs a
   “case-by-case” approach to determine whether the crime in question
   qualifies as “particularly serious.” Id.; see also Aviles-Tavera v. Garland, 22
   F.4th 478, 483 (5th Cir. 2022).
   A.     Aggravated Felony
          Whether a conviction constitutes an aggravated felony is a question of
   law. Fosu v. Garland, 36 F.4th 634, 636–37 (5th Cir. 2022) (per curiam). An



                                          4
Case: 21-60462        Document: 00516558289             Page: 5      Date Filed: 11/28/2022




                                         No. 21-60462


   aggravated felony includes any “offense that . . . involves fraud or deceit in
   which the loss to the victim or victims exceeds $10,000.”                     8 U.S.C.
   § 1101(a)(43)(M).       To determine whether an offense falls within this
   category, we apply the “circumstance-specific approach” with the “loss to
   the victim” as the lodestar. Nijhawan v. Holder, 557 U.S. 29, 36–38 (2009).
   When assessing the loss, the IJ may consider “sentencing-related material”
   such as “[t]he court’s restitution order.” Id. at 42–43; Fosu, 36 F.4th at 638.
   Indeed, a restitution order, standing alone, may provide the requisite “clear
   and convincing evidence of the losses to [a petitioner’s] victims.” Fosu, 36
   F.4th at 638.
           Hammerschmidt does not take issue with the IJ’s reliance on the
   restitution order in determining the loss as a general matter. Instead,
   Hammerschmidt posits that $45,354 cannot establish the loss to the victim
   because she pled guilty to just one count involving a loss less than $3,000.
   But this contention obfuscates the very meaning of “joint and several”
   liability, which renders each defendant “liable for the entire amount of the
   harm.” Honeycutt v. United States, 137 S. Ct. 1626, 1631 (2017) (emphasis
   added). Further, we have previously rejected contentions of this very shade.
   See James v. Gonzales, 464 F.3d 505, 510–12 (5th Cir. 2006), overruled on other
   grounds by Nijhawan, 557 U.S. at 32; see also Martinez v. Mukasey, 508 F.3d
   255, 259–60 (5th Cir. 2007), overruled on other grounds by Nijhawan, 557 U.S.
   at 32.2 In James, we held that the restitution order, which far exceeded


           2
             In James and Martinez, we applied the then-applicable “categorical approach” to
   determine whether the offense qualified as an aggravated felony within the meaning of
   § 1101(a)(43)(M)(i). James, 464 F.3d at 508; Martinez, 508 F.3d at 258. Under this
   approach, we looked to the statute, rather than the underlying facts, to make this
   assessment. The Supreme Court has since clarified that we must apply the “circumstance-
   specific approach” to determine whether an offense, particularly one that does not contain
   a monetary threshold of $10,000, qualifies as an aggravated felony. Nijhawan, 557 U.S. at
   40. The holding of Nijhawan, however, does not disturb our conclusions in James and




                                               5
Case: 21-60462        Document: 00516558289             Page: 6      Date Filed: 11/28/2022




                                         No. 21-60462


   $10,000, provided an accurate picture of the loss to the victims of the scheme
   which the petitioner aided and abetted. 464 F.3d at 510–12. For this reason,
   we concluded the restitution amount—not the single count to which the
   petitioner pled—established his conviction of an aggravated felony. Id.
   Separately, in Martinez, we concluded that a conviction qualified as an
   aggravated felony where the petitioner was subject to a plea agreement
   holding her jointly and severally liable for $11,467.33 in restitution, despite
   being directed to pay only half. 508 F.3d at 258–60.
           Our conclusion in this case is no different. The restitution order,
   which Hammerschmidt concedes holds her “joint and severally liable,”
   indicates that her conduct contributed to a total loss of more than $45,000.3
   Because Hammerschmidt is personally liable for this amount, and her
   arguments to the contrary are foreclosed by binding precedent, we cannot
   conclude that the BIA erred in finding that the loss to the victim in this case
   exceeded $10,000. See James, 464 F.3d at 507; Martinez, 508 F.3d at 260;
   see also Vasquez-Orellana v. Holder, 338 F. App’x 536, 538, 541 (7th Cir. 2009)
   (statutory threshold met where joint-and-several restitution order amounted
   to $13,000 among four co-defendants, despite petitioner’s individual act’s




   Martinez that a joint-and-several restitution order which exceeds the statutory $10,000
   threshold brings the offense within the realm of an “aggravated felony” even if the count
   to which the petitioner pled involves less. See James, 464 F.3d at 510–12; Martinez, 508
   F.3d at 259–60. Indeed, this conclusion is bolstered by Nijhawan’s holding that a
   restitution order demonstrated that the “conviction involved losses considerably greater
   than $10,000,” and this “clear and convincing evidence” demonstrated an aggravated
   felony under § 1101(a)(43)(M)(i). 557 U.S. at 42–43.
           3
           It is worth noting, however, that Hammerschmidt is not liable for all of her
   husband’s criminal acts. Indeed, her husband was ordered to pay $1,830,848 in restitution.




                                               6
Case: 21-60462        Document: 00516558289              Page: 7       Date Filed: 11/28/2022




                                         No. 21-60462


   only contributing to a $3,005 loss). Her conviction falls squarely within the
   definition of an aggravated felony under § 1101(a)(43)(M)(i).4
   B.      Particularly Serious Crime
           Though Hammerschmidt was convicted of an aggravated felony, her
   conviction carried a sentence of less than five years. As such, withholding of
   removal remains available to her unless her conviction qualifies as
   “particularly serious.” To determine whether the conviction is particularly
   serious, the IJ is required to apply the “case-by-case test,” which considers
   “the nature of the conviction, the type of sentence imposed, and the
   circumstances and underlying facts of the conviction.” Aviles-Tavera, 22
   F.4th at 483. When analyzing “the nature of the conviction or elements of
   the offense, an IJ may evaluate whether a crime is an aggravated felony, but
   the IJ is not limited to solely this consideration” under the test. Id. (citing In
   re N-A-M-, 24 I. & N. Dec. 336, 342–43 (BIA 2007)).
           Hammerschmidt contends that the IJ misapplied the legal test and
   failed to first consider whether the elements of the crime fall within the
   category of particularly serious crimes. We disagree. Contrary to this
   assertion, the IJ first assessed the elements of the offense under the
   aggravated felony analysis. Following this determination, the IJ turned to the
   circumstances surrounding the crime, including Hammerschmidt’s conduct
   in holding herself out as an attorney and preying on “vulnerable persons,”
   such as those who did not speak English, to develop tax returns and defraud
   the government. We find no error in the IJ’s application of the correct legal
   test. See, e.g., Samba v. Lynch, 641 F. App’x 376, 380–81 (5th Cir. 2016) (per
   curiam) (concluding that, with respect to tax fraud, the “BIA did examine


           4
              Having been convicted of an aggravated felony, Hammerschmidt is therefore
   statutorily ineligible for asylum, and we need not address her contentions as to this claim.




                                                7
Case: 21-60462        Document: 00516558289             Page: 8      Date Filed: 11/28/2022




                                        No. 21-60462


   the elements of the offense and found no clear error in the [IJ’s] finding
   that . . . [petitioner’s] conduct obstructed an important government function
   through fraudulent means”).5 To the extent Hammerschmidt’s argument
   extends further, “essentially ask[ing] us to reweigh the facts and find that
   [her] crime was not particularly serious,” we lack jurisdiction to consider this
   argument under § 1252(a)(2)(C). Tibakweitira v. Wilkinson, 986 F.3d 905,
   911 (5th Cir. 2021).
                              IV.     Deferral Under CAT
           Deferral of removal under CAT differs from asylum and withholding
   of removal in that the conviction of a “particularly serious crime” does not
   bar relief thereunder. See 8 C.F.R. § 1208.17(a). To obtain protection under
   the CAT, a petitioner “must show [inter alia] that it is more likely than not
   that she will be tortured if she returns to her country of origin.” Martinez-
   Lopez v. Barr, 943 F.3d 766, 772 (5th Cir. 2019). Factual findings underlying
   the denial of CAT protection are reviewed for substantial evidence.
   Nasrallah, 140 S. Ct. at 1692.
           Hammerschmidt maintains that the IJ erred by holding that she was
   not credible and finding her assertions of torture “speculative.”                   But
   Hammerschmidt has proffered little explanation to close the gaps the IJ
   found in her testimony beyond her contention that the IJ failed to consider
   the role post-traumatic stress disorder could have played. Because an “IJ
   may rely on any inconsistency or omission in making an adverse credibility
   determination,” and the IJ noted in detail several inconsistencies, we cannot
   say “that the evidence was so compelling that no reasonable factfinder could



           5
             Although Samba and related unpublished opinions cited herein “[are] not
   controlling precedent,” they “may be [cited as] persuasive authority.” Ballard v. Burton,
   444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Circuit Rule 47.5.4).




                                              8
Case: 21-60462        Document: 00516558289           Page: 9   Date Filed: 11/28/2022




                                       No. 21-60462


   conclude against it.” Wang, 569 F.3d at 537, 538. Because the adverse
   credibility determination was proper, the evidence does not compel a finding
   she would “more likely than not” be tortured if removed. Martinez-Lopez,
   943 F.3d at 772.
                            V.     Motion to Continue
          Finally, Hammerschmidt contends that the BIA engaged in improper
   factfinding when it affirmed the IJ’s denial of her motion to continue for
   adjudication of her U-Visa application despite the IJ’s failure to consider the
   good cause factors. But the BIA affirmed the IJ’s conclusion on the basis that
   Hammerschmidt failed to argue on appeal “why good cause ha[d] been
   established” and further concluded that “a review of the record” failed to
   persuade the BIA that she had established good cause. Hammerschmidt’s
   own failure to adequately brief the issue does not amount to improper
   factfinding. Moreover, she does not allege—and the BIA decision does not
   show—that the BIA developed a record, gathered new information, or chose
   between disputed facts. See Velasquez-Zelaya v. Garland, No. 20-60531, 2022
   WL 445158, at *1 (5th Cir. Feb. 14, 2022) (per curiam) (unpublished) (“That
   the BIA looked to different, but undisputed, record facts than the [IJ] does
   not establish that the BIA engaged in improper fact-finding.”). For these
   reasons, we find no basis for granting review on this point.
                                 VI.      Conclusion
          Having found no error in the decisions below over which we have
   jurisdiction, we DENY Hammerschmidt’s petition for review and
   DISMISS the remainder.




                                            9